Citation Nr: 1637216	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-05 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1968 to February 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This appeal was remanded by the Board in April 2015 for further development.  It has now been returned to the Board for adjudication.

Although a claim of entitlement to service connection for tinnitus was initially on appeal, the Appeals Management Center (AMC) granted entitlement to service connection for tinnitus in an August 2015 rating decision.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

Records on file reveal that the issues of entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine and to service connection for basal cell carcinoma to include as secondary to herbicide exposure have been raised by the appellant.  In August 2016, the Veteran filed a timely notice of disagreement with a June 2016 rating decision.  Although no statement of the case has yet been issued by the Agency of Original Jurisdiction (AOJ), the Board declines to take jurisdiction of those issues at this time because the electronic record reveals that development is ongoing at the AOJ.  Those matters are not currently developed for appellate review.  This appeal is limited to the issue on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2016 VA treatment record indicates that the Veteran was afforded a hearing examination nearly one year after the most recent VA examination.  Unfortunately, the records do not include the audiometric summary of the May 2016 examination.  Because those results are potentially relevant to the Veteran's claim, this appeal must be remanded again.  Moreover, initial review of this document should be undertaken by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the Bay Pines VA Healthcare System and its associated clinics, including the Lee County Healthcare Center in Cape Coral, Florida, particularly the audiometric summary of the May 6, 2016 hearing examination.  All attempts to obtain records should be documented in the claims folder.  

2.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




